Name: 98/587/EC: Commission Decision of 9 October 1998 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 2998) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  agricultural policy;  cooperation policy;  agricultural activity;  economic geography;  economic policy
 Date Published: 1998-10-20

 Avis juridique important|31998D058798/587/EC: Commission Decision of 9 October 1998 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 2998) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) Official Journal L 282 , 20/10/1998 P. 0073 - 0075COMMISSION DECISION of 9 October 1998 on financial aid from the Community for the operation of certain Community reference laboratories in the veterinary field (notified under document number C(1998) 2998) (Only the Spanish, Danish, German, English, French, Italian, Dutch and Swedish texts are authentic) (98/587/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28(2) thereof,Whereas Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in the following Directives and Decision:- Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Decision 93/384/EEC (4),- Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (5), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (6), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (7), as last amended by Directive 96/23/EC (8),- Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (9), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (10), as last amended by Directive 97/22/EC (11),- Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (12), as last amended by the Act of Accession of Austria, Sweden and Finland,- Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (13),- Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (14),- Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products,- Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (15);Whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory concerned;Whereas, for budgetary reasons, Community assistance should be granted for a period of one year;Whereas, for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (16), as last amended by Regulation (EEC) No 2048/88 (17), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The Community grants financial assistance to Germany for the functions and duties to be carried out by the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hanover, Germany, for classical swine fever referred to in Annex VI to Directive 80/217/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 150 000 for the period from 1 October 1998 to 30 September 1999.Article 2 1. The Community grants financial assistance to Spain for the functions and duties to be carried out by the Laboratorio de sanidad y producciÃ ³n animal, Algete, Spain, for African horse sickness referred to in Annex I to Directive 92/35/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 20 000 for the period from 1 April 1998 to 31 March 1999.Article 3 1. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom, for avian influenza referred to in Annex V to Directive 92/40/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 40 000 for the period from 1 January to 31 December 1998.Article 4 1. The Community grants financial assistance to France for the functions and duties to be carried out by the Laboratoire Central d'Hygiene Alimentaire, Paris, France, for the analysis and testing of milk and milk products referred to in Annex D, Chapter II, to Directive 92/46/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 94 000 for the period from 1 January to 31 December 1998.Article 5 1. The Community grants financial assistance to the United Kingdom for the functions and duties to be carried out by the Central Veterinary laboratory, Addlestone, United Kingdom, for Newcastle disease referred to in Annex V to Directive 92/66/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 94 000 for the period from 1 January to 31 December 1998.Article 6 1. The Community grants financial assistance to Germany for the functions and duties to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz and VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany, for the epidemiology of zoonoses referred to in Annex IV, Chapter 2, to Directive 92/117/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 97 000 for the period from 1 January to 31 December 1998.Article 7 1. The Community grants financial assistance to the Netherlands for the functions and duties to be carried out by the Rijksinstituut voor Volksgezondheid en Milieu, Bilthoven, Netherlands, for salmonella referred to in Annex IV, Chapter 2, to Directive 92/117/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 97 000 for the period from 1 January to 31 December 1998.Article 8 1. The Community grants financial assistance to Spain for the functions and duties to be carried out by the Laboratorio del Ministerio de Sanidad y Consumo, Vigo, Spain, for the monitoring of marine biotoxins referred to in Article 5 of Decision 93/383/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 94 000 for the period from 1 January to 31 December 1998.Article 9 1. The Community grants financial assistance to Denmark for the functions and duties to be carried out by the Statens VeterinÃ ¦re Serumlaboratorium, Ã rhus, Denmark, for fish diseases referred to in Annex C to Directive 93/53/EEC.2. The Community's financial assistance shall amount to a maximum of ECU 94 000 for the period from 1 January to 31 December 1998.Article 10 1. The Community grants financial assistance to France for the functions and duties to be carried out by the IFREMER, La Tremblade, France, for diseases of bivalve molluscs referred to in Annex B to Directive 95/70/EC.2. The Community's financial assistance shall amount to a maximum of ECU 83 000 for the period from 1 January to 31 December 1998.Article 11 1. The Community grants financial assistance to the Netherlands for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, Netherlands, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of ECU 388 000 for the period from 1 August 1998 to 31 July 1999.Article 12 1. The Community grants financial assistance to France for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Laboratoire des medicaments vÃ ©tÃ ©rinaires, FougÃ ©res, France, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of ECU 388 000 for the period from 1 August 1998 to 31 July 1999.Article 13 1. The Community grants financial assistance to Germany for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin (formerly the Institut fÃ ¼r VeterinÃ ¤rmedizin), Berlin, Germany, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of ECU 388 000 for the period from 1 August 1998 to 31 July 1999.Article 14 1. The Community grants financial assistance to Italy for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Istituto Superiore di SanitÃ , Rome, Italy, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of ECU 388 000 for the period from 1 August 1998 to 31 July 1999.Article 15 1. The Community grants financial assistance to Sweden for the functions and duties referred to in Annex II to Decision 96/463/EC to be carried out by the INTERBULL Centre, Uppsala, Sweden, for the harmonisation of the various methods of testing and the assessment of the results of the methods of testing pure-bred breeding animals of the bovine species.2. The Community's financial assistance shall amount to a maximum of ECU 20 000 for the period from 1 January 1998 to 31 December 1998.Article 16 The Community's financial assistance shall be paid as follows:(a) 70 % by way of an advance at the request of the recipient Member State,(b) the balance following presentation of supporting documents by the recipient Member State. Those documents must be present at the latest three months after the end of the period for which financial assistance has been granted.Article 17 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 18 This Decision is addressed to the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 9 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 166, 8. 7. 1993, p. 34.(5) OJ L 260, 5. 9. 1992, p. 1.(6) OJ L 167, 22. 6. 1992, p. 1.(7) OJ L 268, 14. 9. 1992, p. 1.(8) OJ L 125, 23. 5. 1996, p. 10.(9) OJ L 260, 5. 9. 1992, p. 1.(10) OJ L 62, 15. 3. 1993, p. 38.(11) OJ L 113, 30. 4. 1997, p. 9.(12) OJ L 166, 8. 7. 1993, p. 31.(13) OJ L 175, 19. 7. 1993, p. 23.(14) OJ L 332, 30. 12. 1995, p. 33.(15) OJ L 192, 2. 8. 1996, p. 19.(16) OJ L 94, 28. 4. 1970, p. 13.(17) OJ L 185, 15. 7. 1988, p. 1.